Norton, J.
This case is before ns on plaintiff’s appeal from the judgment of the St. Louis court of appeals reversing a judgment rendered for plaintiff, )¡j. the circuit court of the city of St. Louis, and remanding the cause for re-trial. The errors committed by the circuit court in the trial of the cause, and for which'the judgment was reversed, are specifically designated in the opinion of the court of appeals, reported in' 13 Missouri Appeal Reports, page 367,. and for the reasons therein given we are of the opinion that the judgment of the circuit court was properly reversed by the court of appeals, and we hereby affirm its judgment reversing that ■of the circuit court and remanding the cause, dispensing with an elaborate discussion, in this opinion, of the questions raised by the record, inasmuch as such discussion would lead to the same conclusion, based upon the same reasoning as that adopted in the opinion of .said court.
All concur.